PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/704,937
Filing Date: 12/05/2019
Appellant(s): Kalhan et al.



__________________
Stephanie Tinsley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/16/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/30/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (“Novlan”) (US 20140328329 A1, effective filing date of provisional application 61917185 filed 12/17/2013) in view of Novlan et al. (US 20140242963 A1, hereinafter ‘963, effective filing date from provisional application 61/768226 of February 22, 2013).

Claim 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Novlan et al. (“Novlan”) (US 20140328329 A1, effective filing date of provisional application 61917185 filed 12/17/2013).

 (2) Response to Argument
Issue #1
Regarding claim 1, Appellant first argues that Novlan in view of ‘963 fails to teach or suggest the priority indicated in a request is relative to other D2D communication.  Claim 1 recites a user device with a controller that transmits information about a priority for direct communication with another user equipment, receives time-frequency resources from the base station to be used for the direct communication, sense the time-frequency resources, and select at least a part of the resources for use in direct communication. Appellant submits that Novlan fails to teach the communication priority. Appellant specifies that Novlan ‘963 in combination with Novlan fails to teach the priority indicated as Novlan ‘963 teaches different “discovery priority” values in a D2D request. There is no explicit or inherent teaching that the discovery priority values in the D2D DR are retained or applied in determining the D2D communication resources that will be utilized by the discovery devices for D2D communication. 
Response #1
Examiner disagrees that modification of Novlan with ‘963 fails to support the claimed priority information.
The primary reference, Novlan, is cited to show a request sent by a UE including a priority value, this being the DCA message in ¶0107. In response, the user device receives time-frequency resources that may be sensed (see ¶0218 indicating sensing may occur for received resources) and finally used i.e. selected in ¶0109, ¶0132. The secondary reference, ‘963, is applied only to modify the priority information already present in the DCA request in Novlan ¶0107 to correspond to e.g. emergency or cellular D2D type communication i.e. different types of D2D communication. Examiner notes that “D2D communication” is used interchangeable with “direct communication to be performed with another UE device” as D2D communication is communication between two user devices. ‘963 teaches that a priority value in a request regarding the enabling of D2D communication may include a priority value and the priority value relates to whether the intended D2D communication scenario is cellular or emergency type in ¶0103, these having lower and higher priority respectively. The primary reference, Novlan, already supports indicating a priority to the network and receiving time-frequency resources that are then sensed. Novlan also teaches a priority value can be included but does not clearly specify the priority value is relative to other forms of direct communication. In ‘963, a similar request that is for performing a type of D2D communication is presented, and the request includes a priority for the intended communication which may be high or low priority D2D communication. Therefore, the inclusion of a priority value for D2D communication in a message for establishing D2D communication that is relative to other types of D2D communication was common knowledge at the time the invention was filed and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine these two inventions for the reasons put forth in the Final Office Action, specifically that ‘963 in ¶0103 teaches this allows greater flexibility in devoting time-frequency resources for the device usage scenario.  
Examiner also asserts that the claim does not recite that the priority value is used in any way by the network side to determine the time-frequency resources to indicate to the device. The priority value is not claimed to be retained or applied by the network in the claim in determining the time-frequency resources. Thus the modification only need demonstrate that a request message regarding D2D communication may include a priority value for the D2D communication relative to other D2D communication, but how this priority is used or how it is applied to determining the allocated resources is irrelevant because the claim does not recite the way in which the priority is then applied. In this way, only the presence of a priority value in a request message for D2D communication is claimed by Appellant. The inclusion of priority values in request messages for the purpose of engaging in D2D communication is a known technique in the art as evidenced in Novlan in view of ‘963 and the claim does not indicate a novel step in using this priority value that overcomes the prior art.

Issue #2
Regarding claim 1, Appellant argues that the secondary reference, ‘963, teaches techniques to avoid collisions without sensing and provides examples in which collisions are avoided in determining connections without express indication of any sensing. Therefore the secondary reference ‘963 teaches away from sensing the resources presented in Novlan.
Response #2
Examiner disagrees that the modification of Novlan with ‘963 would fail as the invention of ‘963 teaches away from Novlan.
Examiner asserts Novlan teaches that for certain resources indicated by the network, sensing may be performed, as in ¶0218. Examiner also asserts that secondary reference ‘963 does not expressly teach sensing is not performed. Appellant has concluded that collisions in ‘963 are avoided without sensing but the reference never teaches that sensing is expressly not performed. Therefore, the combination would yield the predictable result of including a D2D priority associated with a specific D2D communication type priority in the primary reference of Novlan and would not teach away as the reference ‘963 would not destroy any of the functions of Novlan by implementing only the use of the priority values of ‘963.

Issue #3
Regarding claim 1, Appellant argues that Novlan is not properly combinable with any reference teaching a discovery request indicating a priority value associated with a D2D usage scenario. Novlan would be rendered unsatisfactory for its intended purpose. Novlan clearly describes that the D2D communications Authorization (DCA) message can indicate a priority for D2D communication relative to other traffic types (e.g. non-D2D traffic types). In ‘963, the priority value relates to various D2D scenarios. The D2D server of Novlan would not possess the correct information on which to base its determination of whether to authorize UE for D2D transmission since the priority field would reflect discovery priority values associated with the particular D2D usage scenarios and not the D2D communication relative to the non-D2D traffic types.

Response #3
Examiner disagrees that Novlan and ‘963 are not combinable as argued by Appellant. 
The Appellant argues that the priority value in Novlan being relative to “other traffic types” means relative to “e.g. non-D2D traffic types” however the reference does not expressly teach that the other traffic types comprise non-D2D traffic types. This is a conclusion reached by Appellant but there is no support in the reference to Novlan that the “other traffic types” only include non-D2D traffic types. See ¶0108 and Table 1 of Novlan reproduced below. These paragraphs discuss the DCA message which is mapped to the claimed “information indicating the transmission priority” as it is used to request authorization for D2D communication and is followed by a response at the user device with the D2D resources.

    PNG
    media_image2.png
    429
    422
    media_image2.png
    Greyscale

The DCA message above may indicate D2D communication and a priority value as being either 0 or 1. Therefore, Examiner concludes that the UE may provide a request for direct communication (i.e. D2D) and the request may be of priority 0 or of priority 1. This clearly shows that there would be a scenario in which a request is made for a D2D type communication and the priority is set to 1 indicating a high priority, but the reference also discloses the same device capable of sending a DCA request in which the priority for the D2D type is 0 indicating a low priority. This shows that the network is capable of determining that a request for D2D communication with a priority set to 1 is relatively high compared to a request for D2D communication with a priority set to 0, indicating two types of D2D communication that can be requested where one has a high priority and one has a lower priority. In modifying Novlan with the teachings of ‘963, the priority values of Novlan would remain unchanged and still relate to the priority of the D2D communication. The modification merely shows that D2D requests of priority 1 in Novlan may be for emergency D2D communication as in ‘963, whereas the requests with priority 0 may be for cellular D2D communication. In this way, the modification with ‘963 is combinable. Both references show the network is capable of interpreting a value indicating high or low priority communication in a D2D request, indicating that there is D2D communication that is higher priority relative to other D2D communication in both instances. Novlan clearly shows that the network is capable of comprehending a D2D request of a high priority compared to a D2D request for a low priority. Table 1 shows two possibilites of D2D communication with differing priorities thus the priority values are relative to each other, and it would be obvious to combine with ‘963 who teaches expressly that D2D priority indications may relate to high priority emergency communication or low priority cellular communication. The modification only attributes certain D2D communication scenarios of higher and lower priorities to the priority bit of Novlan which is already used to signal priority. Examiner further submits that the claim does not recite any functionality of a “D2D server” interpreting the priority value in the request. There is no recitation of a D2D server performing any functions by applying the priority value thus the priority value has very little significance in the outcome of the invention as it may be completely ignored or not used at all at the network side. In conclusion, Novlan already indicates that D2D communication can have a high or low priority indicated in a request, thus a combination with ‘963 in which the priority values indicated relate specifically to emergency and cellular types of D2D would yield the predictable result of allocating resources for D2D accordingly as the networks in both references would be able to interpret the correct priority values in the requests.

Issue #4
 Regarding claim 2-3 and claim 4 Appellant argues that Novlan does not properly teach transmitting “a message requesting time-frequency resources for the direct communication” in the teachings of the DCA message requesting authorization of D2D communication in ¶0106-111. The DCA cannot be argued as inherently requesting time-frequency resources as there are scenarios in which the resources are provided in a response without the DCA being sent.  

Response #4
Examiner disagrees with Appellant’s argument that Novlan fails a message requesting time-frequency resources for the direct communication. 
Examiner asserts that Applicant is applying a very narrow interpretation of the aspect of “requesting time-frequency resources for the direct communication.” The claim does not indicate specific values or fields in the message that are set which correspond specifically to a “request” as opposed to another type. The message in the claims is not distinct from the DCA message in Novlan. The claim recites the message only includes priority but does not specify any other limitations about the message contents. In Novlan, a message is sent requesting authorization for D2D communication. D2D communication is the direct communication and requires the resources for performing the D2D communication as in Novlan ¶0107-109 where a response with D2D resources is received in response. Even though there is an example where the response is received without sending the DCA as argued by Applicant, the reference still clearly teaches that the DCA may be sent to prompt this response when the request is set with bits enabling the D2D modes as in Table 1, and in that embodiment, a request is sent regardless of another embodiment removing the DCA transmission. Thus the DCA in Novlan that requests authorization of D2D communication is a request for authorization of the D2D resources necessary for the direct communication, which Examiner asserts supports the recitation of a request for time-frequency resources. The request in Novlan requesting authorization of D2D communication encompasses a request for authorization of all aspects of the D2D communication including requesting authorization for the D2D resources required to perform the D2D communication. The claim recites little to no further limitations of the message contents. It does not specify a value that indicates specific time-frequency resources requested or that the request is represented by bit values relative to other bit values that do not represent requests. The message is broadly recited as requesting time-frequency resources and Examiner asserts that such a request may take various forms such as Novlan’s request to be authorized to use time-frequency resources for D2D communication. Novlan teaches requesting authorization of the D2D time-frequency resources for the requested D2D communication, and under broadest reasonable interpretation, this is a request for time-frequency resources.




Summary
In conclusion, the Appellant’s main argument is that Novlan in view of ‘963 do not teach a user device requesting, from a network, time-frequency resources for direct communication with another user device, wherein the request includes a priority of the D2D communication relative to other types of D2D communication. The Examiner disagrees with the argument. The Appellant assumes that the priority value in the request message in Novlan is only relative to non-D2D communication and modifying this value to specify a value relative to other D2D communication would cause the network to fail at interpreting the priority value. The Examiner points out that Novlan never teaches the priority value is relative to non-D2D communication, and shows in Table 1 that the priority value for a D2D type communication request may be 0 or 1, thus there is evidence that a D2D communication type may have a value of 1 which would be higher priority relative to a D2D communication type of value 0. The secondary reference of ‘963 is only used to characterize the priority values presented in Novlan as relating to high priority D2D communication (emergency communication which may be represented by the 1 of Novlan) or low priority (cellular, represented by the 0), and thus the network side of Novlan would still be able to understand the priority value with these association relationships in the modification with ‘963. Nothing in Novlan would be altered or destroyed in a way that renders the invention useless. The same priority values indicating higher or lower D2D communication of the DCA in Novlan remain but these are modified to relate to e.g. emergency and cellular D2D communication, these still being represented by the same {0,1} values already in the request of Novlan with the same meaning. This would not destroy or change the invention of Novlan because Novlan already demonstrates sending a request for D2D communication that can be set to priority 1 or 0 indicating differing D2D communication priorities. Examiner further asserted that the remaining functions claimed in the independent claims are supported in Novlan and that ‘963 does not teach any steps that expressly include e.g. not performing sensing of the received resources, thus it cannot be argued that ‘963 teaches away from the invention of Novlan. 

For the above reasons, it is believed that the rejections should be sustained. Respectfully submitted,
/JAY L VOGEL/Primary Examiner, Art Unit 2478                                                                                                                                                                                                                                                                                                                                                                                                             /KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478                                                                                                                                                                                                        
/JOSEPH E AVELLINO/Supervisory Patent Examiner, Art Unit 2478                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.